checks written by insurance companies to Korrey's clients or his law firm.

                   The checks totaled several hundred thousand dollars. The panel found

                   that Korrey violated RPC 1.3 (diligence), RPC 1.15(d) (safekeeping

                   property), RPC 5.3(b) (responsibilities regarding nonlawyer assistants: a

                   lawyer having direct supervisory authority over the nonlawyer shall make

                   reasonable efforts to ensure that the person's conduct is compatible with

                   the professional obligations of the lawyer), RPC 5.5(a)(2) (unauthorized

                   practice of law: assist another person in the unauthorized practice of law)

                   and RPC 8.4(a) (misconduct: violate or attempt to violate the RPC,

                   knowingly assist or induce another to do so, or do so through the acts of

                   another). 2 Count 3 of the complaint concerned a client for whom Korrey

                   settled a personal injury claim. Alter Korrey issued a settlement check to

                   the client, one of Korrey's assistants engaged the client to invest the

                   proceeds from the settlement in which the client was to receive a monthly

                   payment and, in time, receive the principal sum. The client did not

                   receive all of the money due him from the investment. The panel found

                   that Korrey violated RPC 5.3(b) and RPC 8.4(a). 3 Based on these




                         2 The panel found that insufficient evidence supported allegations
                   that he violated RPC 5.4 and RPC 8.1. The panel also dismissed the
                   allegation that Korrey violated RPC 1.1.

                         3 Thepanel found that there was insufficient evidence that Korrey
                   violated RPC 1.1, RPC 1.3, RPC 1.15, RPC 5.4, RPC 5.5, and RPC 8.1.



SUPREME COURT
        OF
     NEVADA
                                                        2
(0) 1947A    (e)
                violations, the panel recommended that Korrey be given a public

                reprimand and pay the costs of the disciplinary proceedings.

                            This court's automatic review of a disciplinary panel's findings

                and recommendations is de novo. SCR 105(3)(b); In re Discipline of Stuhff,

                108 Nev. 629, 633, 837 P.2d 853, 855 (1992). "Although the

                recommendations of the disciplinary panel are persuasive, this court is not
                bound by the panel's findings and recommendation, and must examine the

                record anew and exercise independent judgment."         In re Discipline of

                Schaefer, 117 Nev. 496, 515, 25 P.3d 191, 204 (2001). The State Bar has

                the burden of showing by clear and convincing evidence that Korrey

                committed the violations charged. In re Discipline of Drakulich, 111 Nev.

                1556, 1566, 908 P.2d 709, 715 (1995).

                            After reviewing the record, we conclude that clear and
                convincing evidence supports the panel's findings that Korrey violated
                RPC 1.3, RPC 1.15(d), RPC 5.3(b), RPC 5.5(a)(2), and RPC 8.4(a) as to
                count 1 of the complaint. 4 We further conclude that the panel's findings
                that Korrey violated RPC 5.3(b) and RPC 8.4(a) as to count 3 of the
                complaint are not supported by clear and convincing evidence. However,
                we conclude that the panel's recommendation of a public reprimand is
                insufficient in relation to Korrey's conduct. Therefore, we reject the
                panel's recommended discipline and remand this matter to the Southern




                      4 Contrary to Korrey's contentions, we conclude that sufficient
                evidence supports the aggravating factors found.



SUPREME COURT
     OF
   NEVADA
                                                        3
(0) 1941A e
                         Nevada Disciplinary Board to reassess the discipline in this matter. 5
                                       It is so ORDEID.

                                                          •Lank         , C.J.
                                                  Hardesty


                                                     J.
                         Parraguirre


                          letleill—OL.---
                         Saitta
                                                                       Pidem                  , J.




                         CHERRY, J., with whom, GIBBONS, J., agrees, dissenting:

                                       We dissent. We would approve the recommended' discipline of
                         a public remand as it is appropriate under the circumstances.




                         cc: Chair, Southern Nevada Disciplinary Panel
                              Law Offices of David M. Korrey
                              Bar Counsel, State Bar of Nevada


                               °This order constitutes our final disposition of this matter. Any
                         further proceedings concerning Korrey shall be docketed as a new matter.



SUPREME COURT
         OF
      NEVADA                                                   4
(0) 1.947A    .(141PF,